DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/12/2021, 04/23/2021 and 03/05/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 22 are objected to because of the following informalities:  
Claim(s) 22 recite a phrase “changed ambient conditions”. The Examiner suggests amending the phrase to recite “changed ambient condition” to restore antecedent clarity.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“ascertaining a measure for the changed ambient condition from the signal amplitude” in method claim 13.
“an evaluation unit configured for ascertaining a measure for the changed condition based on the signal amplitude” in system claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 13: limitation(s) “ascertaining a measure for the changed ambient condition from the signal amplitude”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure/acts to perform the claimed function. The specification describes at pg. 8 “evaluation unit” performs this function (see “voltmeter 6 is furthermore connected to an evaluation unit, which is not shown in detail here. Conclusions as to the prevailing ambient condition, and in particular the temperature, are drawn in this evaluation unit based on the measured signal amplitude”). However, it is not clear if a hardware or software is used to achieve the function. The specification does not describe corresponding structure (e.g., hardware/software) in sufficient detail to perform claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim(s) 22: limitation(s) “an evaluation unit configured for ascertaining a measure for the changed condition based on the signal amplitude”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure/acts to perform the claimed function. The specification describes at pg. 8 “evaluation unit” performs this function (see “voltmeter 6 is furthermore connected to an evaluation unit, which is not shown in detail here. Conclusions as to the prevailing ambient condition, and in particular the temperature, are drawn in this evaluation unit based on the measured signal amplitude”). However, it is not clear if a hardware or software is used to achieve the function. The specification does not describe corresponding structure (e.g., hardware/software) in sufficient detail to perform claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent Claim(s) 14-21 and 23-28 not specifically addressed share the same 112(b) rejection(s) as rejected base Claim(s). Appropriate correction is required.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s) 13 and 22, as described above, the specification mentions “evaluation unit” performs the function. However, the specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient details (e.g., hardware/software) such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent Claim(s) 14-21 and 23-28 not specifically addressed share the same 112(a) rejection(s) as rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-17, 20, 22-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOMMERVOGEL et al. (US 20170261383; hereinafter SOMMERVOGEL).
Regarding claim 13, SOMMERVOGEL discloses in figure(s) 1-4 a method for monitoring a line for a change in an ambient condition (paras. 16-17 :- detecting a hot spot in an installation … line made up of at least two conductors insulated by a material whose insulation impedance depends locally on the temperature), the method comprising: 
providing the line with a measuring line having a predetermined length (22 in fig. 2; para. 37 - reflectometry system 21 bandwidth is matched to the length of the cable 22) and including a measuring conductor surrounded by an insulation (abs., para. 44 -  one line made up of at least two conductors insulated by a material whose insulation impedance depends locally on the temperature… local variation of insulation impedance of the cable 22 in line with the link); 

    PNG
    media_image1.png
    584
    437
    media_image1.png
    Greyscale

generating an analog signal (para. 45,38 - reflectometry system 21 generates a source signal which is propagated in the heat-sensitive cable 22; frequency band; fig. 3) and feeding the signal into the measuring line at a feed site (@21); 
reflecting the signal at a known reflection site (reflection @ 23,24; para. 44,45 - as the air flow increases the temperature of the hot spot situated at the level of the leak, a spot parallel impedance 24 of non-zero value appears between the central core and the shielding of the heat-sensitive cable. The value Zh of this local impedance 24 becomes increasingly low; echo obtained in the absence of hot spot is denoted Γ, this echo Γ being produced by the reflection of the reflectometry signal on the open circuit 23; fig. 2), a reflected signal component being returned in the measuring conductor (para. 45 - reflectometry system 21 generates a source signal which is propagated in the heat-sensitive cable 22. When it has arrived at the hot spot, a part of the energy is reflected to the source); and 
measuring a signal amplitude at a fixed measuring site (measurement @ reflectometer 21) and ascertaining a measure for the changed ambient condition (heat/temperature) from the signal amplitude (para. 50 - curves of FIG. 3  represent the amplitude of the echo received as a function of the distance … negative spike 39 increasing negatively as a function of the increasing heat; fig. 3).

Regarding claim 15, SOMMERVOGEL discloses in figure(s) 1-4 the method according to claim 13, wherein the known reflection site is an end of the measuring line (abs. - reflectometer periodically transmitting a reflectometry signal at one end of the line).  

Regarding claim 16, SOMMERVOGEL discloses in figure(s) 1-4 the method according to claim 15, wherein the end of the measuring line is an open end (para. 35 - one of its ends is linked to the reflectometry system 21 and the other end is for example open circuit 23).  

Regarding claim 17, SOMMERVOGEL discloses in figure(s) 1-4 the method according to claim 13, wherein the changed ambient condition is a condition selected from the group consisting of a temperature (para. 17 - one line made up of at least two conductors insulated by a material whose insulation impedance depends locally on the temperature, said line running through said installation), an attenuation of the measuring line, and an insertion loss of the measuring system.  

Regarding claim 20, SOMMERVOGEL discloses in figure(s) 1-4 the method according to claim 13, wherein the measuring line is a supply core conducting a current and the feeding step comprises superimposing the analog signal on the current (para. 8 - lengths L.sub.hot or (L−L.sub.hot) are travelled in outward and return directions by the measurement current to the short circuit; para. 41 - MCTDR measurements allow a device according to the invention to be superimposed on current detection systems, already installed).  

Regarding claim 22, SOMMERVOGEL discloses in figure(s) 1-4 a measuring system for monitoring a line for changed ambient conditions (paras. 16-17 :- detecting a hot spot in an installation … line made up of at least two conductors insulated by a material whose insulation impedance depends locally on the temperature), the measuring system comprising: 
a measuring line having a predetermined length (22 in fig. 2; para. 37 - reflectometry system 21 bandwidth is matched to the length of the cable 22) and including a measuring conductor surrounded by an insulation (abs., para. 44 -  one line made up of at least two conductors insulated by a material whose insulation impedance depends locally on the temperature… local variation of insulation impedance of the cable 22 in line with the link); 
a signal generator for generating an analog signal (para. 45 - reflectometry system 21 generates a source signal which is propagated in the heat-sensitive cable 22) with a predefined frequency (para. 38 -  frequency band and the sampling of the signal are matched to the length of the cable to ensure that the signal is not completely attenuated);  
a voltmeter for measuring a signal amplitude (measured voltage of echo signal @ 21 in fig. 3 implies voltmeter) at a fixed measuring site on said measuring conductor (para. 45 - reflectometry system 21 generates a source signal which is propagated in the heat-sensitive cable 22. When it has arrived at the hot spot, a part of the energy is reflected to the source); and 
an evaluation unit (21; para. 37 -  reflectometry system 21 used for example performs multicarrier reflectometry measurements, called MCTDR; para. 56 -  calculate the value Z.sub.h of the insulation resistance from the echoes received and deduce therefrom the temperature of the hot spot – implies evaluation unit) connected to receive the signal amplitude and configured for ascertaining a measure for the changed condition (heat/temperature) based on the signal amplitude measured at the measuring site (para. 50 - curves of FIG. 3  represent the amplitude of the echo received as a function of the distance … negative spike 39 increasing negatively as a function of the increasing heat; fig. 3).  

Regarding claim 23, SOMMERVOGEL discloses in figure(s) 1-4 the measuring system according to claim 22, wherein said measuring line is open at one end thereof (para. 35 - one of its ends is linked to the reflectometry system 21 and the other end is for example open circuit 23). 

Regarding claim 24, SOMMERVOGEL discloses in figure(s) 1-4 the measuring system according to claim 22, wherein said measuring line extends in a component to be monitored (para. 34 - reflectometer, and a heat-sensitive coaxial cable 22 capable of being installed along a duct conveying hot air; para. 4 - heat-sensitive cables are installed along ducts in order to be able to react to the changes of temperature induced by leaks).  

Regarding claim 25, SOMMERVOGEL discloses in figure(s) 1-4 the measuring system according to claim 24, wherein said measuring line is configured for monitoring a temperature prevailing in the component (para. 17 - one line made up of at least two conductors insulated by a material whose insulation impedance depends locally on the temperature, said line running through said installation).  

Regarding claim 26, SOMMERVOGEL discloses in figure(s) 1-4 the measuring system according to claim 22, wherein said measuring line is a supply core (para. 8 - lengths L.sub.hot or (L−L.sub.hot) are travelled in outward and return directions by the measurement current to the short circuit).  

Regarding claim 28, SOMMERVOGEL discloses in figure(s) 1-4 the measuring system according to claim 24, wherein the component is a component selected from the group consisting of a cable (para. 45 - heat-sensitive cable 22), a thermally loaded component, and a compound that changes as a result of an exothermic or endothermic reaction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SOMMERVOGEL in view of Gualtieri et al. (US 20080024119).
Regarding claim 14, SOMMERVOGEL teaches in figure(s) 1-4 the method according to claim 13, 
SOMMERVOGEL does not teach explicitly which comprises forming a standing wave between the feed site and the reflection site.  
However, Gualtieri teaches in figure(s) 1-14 which comprises forming a standing wave between the feed site and the reflection site (abs. - a standing wave signal, which is generated from the drive signal and the reflected drive signal; figs. 5,1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SOMMERVOGEL by having which comprises forming a standing wave between the feed site and the reflection site as taught by Gualtieri in order to provide "circuitry determines the relative position of the moveable dielectric based on the adjusted RF sensor drive signal frequency, and supplies a temperature compensated position signal representative thereof " (abstract).

Regarding claim 18, SOMMERVOGEL teaches in figure(s) 1-4 the method according to claim 13, 
SOMMERVOGEL does not teach explicitly which comprises generating the signal at a frequency from greater than 10 KHz to a multiple of 100 MHz.  
(para. 29 - variable frequency source 104 is configured to generate the sensor drive signal in the HF (high frequency) frequency band (e.g., 3-30 MHz) or the VHF (very high frequency) frequency band (e.g., 30-300 MHz); figs. 5,1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SOMMERVOGEL by having which comprises generating the signal at a frequency from greater than 10 KHz to a multiple of 100 MHz as taught by Gualtieri in order to provide "circuitry determines the relative position of the moveable dielectric based on the adjusted RF sensor drive signal frequency, and supplies a temperature compensated position signal representative thereof " (abstract).

Regarding claim 19, SOMMERVOGEL in view of Gualtieri teaches the method according to claim 18, 
Gualtieri additionally teaches in figure(s) 1-14 which comprises generating the signal at a frequency in a range from 200 MHz to 500 MHz (para. 29 -  sensor drive signal in the HF (high frequency) frequency band (e.g., 3-30 MHz) or the VHF (very high frequency) frequency band (e.g., 30-300 MHz)).  

Regarding claim 21, SOMMERVOGEL teaches in figure(s) 1-4 the method according to claim 20, 

However, Gualtieri teaches in figure(s) 1-14 wherein the current transmitted on the measuring line is a direct current (clm. 8,17 - a DC power source operable to supply a DC sensor excitation signal; supply a DC signal having a voltage magnitude proportional to the position of the moveable dielectric).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SOMMERVOGEL by having wherein the current transmitted on the measuring line is a direct current as taught by Gualtieri in order to provide "summing and temperature sense circuit is further coupled to receive a direct current (DC) sensor excitation signal and is operable, in response thereto, to supply a temperature signal representative of transmission line sensor temperature" (para. 7).

Claim(s) 27 are rejected under 35 U.S.C. 103 as being unpatentable over SOMMERVOGEL in view of Lefeldt et al. (US 5530365).
Regarding claim 27, SOMMERVOGEL teaches in figure(s) 1-4 the measuring system according to claim 22, 
SOMMERVOGEL does not teach explicitly wherein said measuring line is a supply core of a charging cable.  
However, Lefeldt teaches in figure(s) 1-7 wherein said measuring line is a supply core of a charging cable (col. 3 lines 29-35 - a reflection wave can preferably be input via the decoupler into the first channel of the digital storage unit to be recorded and the charging voltage of the impulse wave generator and the charging voltage of the pulse capacitor can preferably be subsequently increased to the maximum possible voltage; fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SOMMERVOGEL by having wherein said measuring line is a supply core of a charging cable as taught by Lefeldt in order to provide "locate non-burnout cable faults in the vicinity of branched cables. The pulse reflection method is used and a capacitor is charged and then discharged across a spark gap by means of spark-over at a fault in the cabl" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868